Exhibit 10.1

Execution Copy

FOURTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO SECURITY AGREEMENT

This Fourth Amendment to Credit Agreement and Amendment to Security Agreement
(“Amendment”) is made as of May 19, 2014, by and among NeoPhotonics Corporation
(the “Borrower”), the Lenders (as defined below) and Comerica Bank, as
administrative agent for the Lenders (in such capacity, the “Agent”).

RECITALS

A. Borrower entered into that certain Revolving Credit and Term Loan Agreement
dated as of March 21, 2013 (as amended, restated or otherwise modified from time
to time, the “Credit Agreement”), with certain financial institutions from time
to time parties thereto (the “Lenders”) and Agent.

B. Borrower and Agent entered into that certain Security Agreement dated as of
March 21, 2013 (as amended, restated or otherwise modified from time to time,
the “Security Agreement”).

C. Borrower has requested that Agent and the Lenders make certain amendments to
the Credit Agreement and the Security Agreement, and Agent and the Lenders are
willing to do so, but only on the terms and conditions set forth in this
Amendment.

NOW, THEREFORE, in consideration of the Recitals and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Borrower, Agent and the Lenders agree as follows:

1. The following definitions are hereby added to Section 1.1 of the Credit
Agreement:

“Aggregate Value” shall mean, in relation to the cash, securities and other
assets in the Comerica Custodial Account or the Comerica Securities Account, as
applicable, the aggregate value as determined by Agent in its sole discretion,
taking into account investment quality, liquidity and other factors as Agent may
consider relevant to such determination.

“Blocked Cash Collateral Account” shall have the meaning given to such term in
Section 7.20 of this Agreement.

“Collateral Amount” shall have the meaning given to such term in Section 7.20 of
this Agreement.



--------------------------------------------------------------------------------

“Comerica Custodial Account” shall mean, collectively, custodial account number
[account number] and custodial account number [account number], maintained by
Borrower at Comerica Bank, subject to that certain Custodial Account Agreement
dated as of April 15, 2011 (as amended), by and between Comerica Bank, acting
through its Institutional Trust Department (but not as trustee), Agent and
Borrower.

“Comerica Securities Account” shall mean securities account number [account
number], maintained in the name of Borrower at Comerica Securities, Inc.

“Fourth Amendment” shall mean that certain Fourth Amendment to Credit Agreement
and Amendment to Security Agreement dated as of May 19, 2014.

“Notice of Exclusive Control” shall mean (a) with respect to the Comerica
Custodial Account, the Notice of Exclusive Control in the form of Attachment 3
to the Fourth Amendment and (b) with respect to the Comerica Securities Account,
the Notice of Exclusive Control in the form of Attachment 4 to the Fourth
Amendment.

2. Section 2.3 of the Credit Agreement is hereby amended as follows:

 

  (a) Section 2.3(a) is amended to delete the word “and” at the end of clause
(ii), replace the period (“.”) at the end of clause (iii) with a semicolon (“;”)
and the word “and” and add the following as new clause (iv):

“(iv) the aggregate amount of cash in the Blocked Cash Collateral Account and
the Aggregate Value of the Comerica Custodial Account and the Comerica
Securities Account as of the date of such Request for Revolving Credit Advance.”

 

  (b) Section 2.3(f) is amended to delete the word “and” at the end of clause
(ii), add the word “and” after the semicolon (“;”) at the end of clause
(iii) and add the following as new clause (iv):

“(iv) after giving effect to such Request for Revolving Credit Advance, Borrower
will be in compliance with Section 7.20 of this Agreement;”

3. Section 2.5(c) of the Credit Agreement is hereby amended as follows:

 

  (a) Section 2.5(c)(i) is hereby amended to add the following clause
(D) immediately after existing clause (C):

“, and (D) the aggregate amount of cash in the Blocked Cash Collateral Account
and the Aggregate Value of the Comerica Custodial Account and the Comerica
Securities Account as of the date of such Request for Swing Line Advance;”

 

2



--------------------------------------------------------------------------------

  (b) Section 2.5(c)(vi) is hereby amended to delete the word “and” at the end
of clause (B), add the word “and” after the semicolon (“;”) at the end of clause
(C) and add the following as new clause (D):

“(D) after giving effect to such Request for Swing Line Advance, Borrower will
be in compliance with Section 7.20 of this Agreement;”

4. Section 5.2 of the Credit Agreement is hereby amended to delete the word
“and” at the end of clause (a), replace the period (“.”) at the end of clause
(b) with a semicolon (“;”) and the word “and” and add the following as new
clause (c):

“(c) Borrower shall be in compliance with Section 7.20 of this Agreement, both
before and after giving effect to the applicable Request for Advance or Letter
of Credit requested.”

5. Section 7.9 of the Credit Agreement is hereby amended as follows:

 

  (a) The following is added immediately after the end of clause (a) of
Section 7.9:

“provided that, beginning with the fiscal quarter ending March 31, 2014 and as
of the last day of each fiscal quarter thereafter, the covenant in the foregoing
clause (a) of this Section 7.9 shall not be tested for purposes of determining
compliance with Section 7.9(a), so long as (i) Borrower is in compliance with
Section 7.20 of this Agreement as of the applicable date of determination and
(ii) Borrower continues to provide Covenant Compliance Reports, as required
under Section 7.2(a), which include the covenant level under Section 7.9(a) as
of the end of each fiscal quarter of Borrower, for Agent’s and the Lenders’
informational purposes and for purposes of determining the Applicable Margins
and the Applicable Fee Percentages as set forth on the pricing matrix on
Schedule 1.1 to this Agreement.”

 

  (b) The period (“.”) at the end of clause (b) of Section 7.9 is hereby
replaced with a semicolon (“;”) and the following is added immediately after the
end of clause (b):

“provided that, beginning with the fiscal quarter ending June 30, 2014 and as of
the last day of each fiscal quarter thereafter, the covenant in the foregoing
clause (b) of this Section 7.9 shall not be tested for purposes of determining
compliance with Section 7.9(b), so long as (i) Borrower is in compliance with
Section 7.20 of this Agreement as of the applicable date of determination and
(ii) Borrower continues to provide Covenant Compliance Reports, as

 

3



--------------------------------------------------------------------------------

required under Section 7.2(a), which include the covenant level under
Section 7.9(b) as of the end of each fiscal quarter of Borrower, for Agent’s and
the Lenders’ informational purposes.”

 

  (c) Clause (c) of Section 7.9 is hereby amended and restated in its entirety
as follows:

“(c) Not permit at any time the Borrower’s aggregate Cash (including, without
limitation, the cash in the Blocked Cash Collateral Account) maintained with any
financial institution, whether foreign or domestic (provided that Cash
maintained at any financial institutions in the United States other than Agent
shall be covered by an executed account control agreement satisfactory to
Agent), plus the then applicable Unused Revolving Credit Availability to be less
than Fifty Million Dollars ($50,000,000).”

6. Section 9.1(c) of the Credit Agreement is hereby amended to insert the
following between the references to “7.17” and “or Article 8”:

“, 7.20”

7. The following is hereby added to the Credit Agreement as new Section 7.20:

“7.20 Blocked Cash Collateral Account. (a) Borrower shall maintain a cash
collateral account (account number [account number]) at Comerica Bank (the
“Blocked Cash Collateral Account”) to which the Agent shall have sole access.

(b) The sum of (i) the aggregate amount of cash in the Blocked Cash Collateral
Account, plus (ii) the Aggregate Value of the Comerica Custodial Account, plus
(iii) the Aggregate Value of the Comerica Securities Account (clauses
(i) through (iii) above, collectively, the “Collateral Amount”), shall at no
time be less than the sum of (w) the outstanding principal amount of the Term
Loan, plus (x) the aggregate principal amount of all outstanding Revolving
Credit Advances, plus (y) the aggregate principal amount of all outstanding
Swing Line Advances, plus (z) the Letter of Credit Obligations; provided that
the amount in clause (ii) of this Section 7.20(b) shall only be included in the
determination of the Collateral Amount so long as a Notice of Exclusive Control
is in effect with respect to the Comerica Custodial Account; provided further
that the amount in clause (iii) of this Section 7.20(b) shall only be included
in the determination of the Collateral Amount so long as a Notice of Exclusive
Control is in effect with respect to the Comerica Securities Account.

 

4



--------------------------------------------------------------------------------

(c) (i) So long as no Default or Event of Default has occurred and is continuing
and (ii) to the extent that the Collateral Amount exceeds the sum of (w) the
outstanding principal amount of the Term Loan, plus (x) the aggregate principal
amount of all outstanding Revolving Credit Advances, plus (y) the aggregate
principal amount of all outstanding Swing Line Advances, plus (z) the Letter of
Credit Obligations, Agent shall, if requested by Borrower, release (or cause to
be released) funds from the Comerica Custodial Account, the Comerica Securities
Account and/or the Blocked Cash Collateral Account, provided that (A) the amount
of the funds released shall not exceed the amount by which the Collateral Amount
exceeds the sum of clauses (w) through (z) above, (B) Agent shall release funds
from the Blocked Cash Collateral Account only if the Aggregate Value of both the
Comerica Custodial Account and the Comerica Securities Account is zero ($0), and
(C) Borrower shall not issue a request for a release of funds from the Comerica
Custodial Account, the Comerica Securities Account or the Blocked Cash
Collateral Account, and Agent shall not be obligated to comply with any such
request, more than once in any calendar month.”

8. Existing Exhibit A (Form of Request for Revolving Credit Advance) to the
Credit Agreement is hereby deleted and replaced with revised Exhibit A attached
hereto as Attachment 1.

9. Existing Exhibit D (Form of Request for Swing Line Advance) to the Credit
Agreement is hereby deleted and replaced with revised Exhibit D attached hereto
as Attachment 2.

10. The Security Agreement is hereby amended as follows:

 

  (a) The following is hereby added to the end of existing Section 6.3(b) of the
Security Agreement:

“The Blocked Cash Collateral Account shall constitute a “Cash Collateral
Account” for purposes of this Section 6.3(b).”

 

  (c) Exhibit A to the Security Agreement is hereby amended to add the following
immediately after the reference to “deposit accounts”:

“(including, without limitation, the Blocked Cash Collateral Account)”

11. On or before June 16, 2014, Borrower shall cause to be executed and
delivered an account control agreement, in form and substance satisfactory to
Agent, in connection with any U.S. account maintained at East West Bank.

 

5



--------------------------------------------------------------------------------

12. Borrower hereby acknowledges that, in connection with this Amendment, Agent
has issued a Notice of Exclusive Control in the form of Attachment 3 hereto in
connection with the Comerica Custodial Account and a Notice of Exclusive Control
in the form of Attachment 4 hereto in connection with the Comerica Securities
Account and that such Notices of Exclusive Control shall remain in effect until
expressly withdrawn by Agent.

13. This Amendment shall become effective (according to the terms hereof) on the
date (the “Amendment Effective Date”) that the following conditions have been
fully satisfied by Borrower:

 

  (a) Agent shall have received counterpart signature pages to this Amendment,
duly executed and delivered by Agent, Borrower and the Lenders; and

 

  (b) Borrower shall have paid (i) to Agent, for pro rata distribution to each
Lender, a nonrefundable amendment fee in the amount of $50,000 and (ii) to Agent
and the Lenders all reasonable costs and expenses, if any, that are due and
owing to Agent and the Lenders as of the date of this Amendment;

provided, however, that on the Amendment Effective Date, retroactive effect
shall be given to Section 5(a) of this Amendment, retroactive to March 31, 2014.

14. Borrower hereby represents and warrants that, after giving effect to the
amendments to the Credit Agreement and the Security Agreement contained herein,
(a) the execution and delivery of this Amendment are within such party’s
corporate or limited liability company powers, have been duly authorized, are
not in contravention of any law applicable to such party or the terms of its
organizational documents, and except as have been previously obtained do not
require the consent or approval, material to the amendments contemplated in this
Amendment, of any governmental body, agency or authority, and this Amendment and
the Credit Agreement and the Security Agreement (in each case, as amended
herein) will constitute the valid and binding obligations of such undersigned
party, enforceable in accordance with its terms, except as enforcement thereof
may be limited by applicable bankruptcy, reorganization, insolvency, fraudulent
conveyance, moratorium or similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law), (b) the
representations and warranties set forth in Article 6 of the Credit Agreement
and Article 3 of the Security Agreement are true and correct in all material
respects on and as of the date hereof (other than any representation or warranty
that expressly speaks only as of a certain date), and (c) as of the Amendment
Effective Date, no Default or Event of Default shall have occurred and be
continuing.

15. Except as specifically set forth above, this Amendment (i) shall not be
deemed to amend or alter in any respect the terms and conditions of the Credit
Agreement (including without limitation all conditions and requirements for
Advances and any financial covenants), any of the Notes issued thereunder, the
Security Agreement or any of the other Loan Documents; and (ii) shall not
constitute a waiver or release by Agent or the Lenders of any right, remedy,
Default or Event of Default under or a consent to any transaction not meeting
the terms and conditions of the Credit Agreement, any of the Notes issued
thereunder, the Security Agreement or any of the other Loan Documents.
Furthermore, this Amendment shall not affect in any manner whatsoever any rights
or remedies of the Lenders with respect to any other non-compliance by Borrower
with the Credit Agreement, the Security Agreement or the other Loan Documents,
whether in the nature of a Default or Event of Default, and whether now in
existence or subsequently arising, and shall not apply to any other transaction.

 

6



--------------------------------------------------------------------------------

16. Borrower and each other Credit Party hereby acknowledges and agrees that
this Amendment and the amendments contained herein do not constitute any course
of dealing or other basis for altering (i) any obligation of Borrower, any other
Credit Party or any other party or (ii) any rights, privilege or remedy of the
Lenders under the Credit Agreement, the Security Agreement, any other Loan
Document, any other agreement or document, or any contract or instrument.

17. Except as specifically defined to the contrary herein, capitalized terms
used in this Amendment shall have the meanings set forth in the Credit
Agreement.

18. This Amendment may be executed in counterparts in accordance with
Section 13.9 of the Credit Agreement and Section 7.8 of the Security Agreement.

19. This Amendment shall be construed in accordance with and governed by the
laws of the State of California, without regard to principles of conflict of
laws that would result in the application of the laws of a different
jurisdiction.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, the Lenders and Agent have each caused this
Amendment to be executed by their respective duly authorized officers or agents,
as applicable, all as of the date first set forth above.

 

COMERICA BANK, as Agent and a Lender By:  

/s/ Alan Jepsen

Name:   Alan Jepsen Title:   Senior Vice President

Signature Page to Fourth Amendment to Credit Agreement and Amendment to Security
Agreement

(3653162)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, the Lenders and Agent have each caused this
Amendment to be executed by their respective duly authorized officers or agents,
as applicable, all as of the date first set forth above.

 

EAST WEST BANK, as a Lender By:  

/s/ Nader Maghsoudnia

Name:   Nader Maghsoudnia Title:   Director

Signature Page to Fourth Amendment to Credit Agreement and Amendment to Security
Agreement

(3653162)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, the Lenders and Agent have each caused this
Amendment to be executed by their respective duly authorized officers or agents,
as applicable, all as of the date first set forth above.

 

NEOPHOTONICS CORPORATION By:  

/s/ Clyde R. Wallin

Name:   Clyde R. Wallin Its:   Senior Vice President and Chief Financial Officer

Signature Page to Fourth Amendment to Credit Agreement and Amendment to Security
Agreement

(3653162)



--------------------------------------------------------------------------------

Attachment 1

EXHIBIT A

FORM OF REQUEST FOR REVOLVING CREDIT ADVANCE

 

No.                       Dated:             , 201    

 

To: Comerica Bank (“Agent”)

 

Re: Revolving Credit and Term Loan Agreement made as of the 21st day of March,
2013 (as amended, restated or otherwise modified from time to time, “Credit
Agreement”), by and among the financial institutions from time to time signatory
thereto (individually a “Lender,” and any and all such financial institutions
collectively the “Lenders”), Comerica Bank, as Administrative Agent for the
Lenders (in such capacity, the “Agent”), and NeoPhotonics Corporation, a
Delaware corporation (“Borrower”)

Pursuant to the terms and conditions of the Credit Agreement, Borrower hereby
requests an Advance from Lenders, as described herein:

 

(A) Date of Advance:             , 201    

 

(B) ¨ (check if applicable)

This Advance is or includes a whole or partial refunding/conversion of:

Advance No(s).                     

 

(C) Type of Advance (check only one):

 

  ¨ Base Rate Advance

 

  ¨ Eurodollar-based Advance

 

(D) Amount of Advance:

 

  $            

 

(E) Interest Period (applicable to Eurodollar-based Advances)

 

              months

 

(F)                          Aggregate amount of cash in the Blocked Cash
Collateral Account and Aggregate Value of the Comerica Custodial Account and the
Comerica Securities Account:

 

  $            

 

(G)                          Disbursement Instructions

 

  ¨ Comerica Bank Account No.                     

 

  ¨ Other:                                   

 

                                          

Borrower certifies to the matters specified in Section 2.3(f) of the Credit
Agreement.



--------------------------------------------------------------------------------

[Signature Page Follows]



--------------------------------------------------------------------------------

Capitalized terms used herein, except as defined to the contrary, have the
meanings given them in the Credit Agreement.

 

NEOPHOTONICS CORPORATION By:  

 

Its:  

 

Agent Approval:                     



--------------------------------------------------------------------------------

Attachment 2

EXHIBIT D

FORM OF REQUEST FOR SWING LINE ADVANCE

 

No.   Dated:            , 201    

 

To: Comerica Bank (“Swing Line Lender”)

 

Re: Revolving Credit and Term Loan Agreement made as of the 21st day of March,
2013 (as amended, restated or otherwise modified from time to time, “Credit
Agreement”), by and among the financial institutions from time to time signatory
thereto (individually a “Lender,” and any and all such financial institutions
collectively the “Lenders”), Comerica Bank, as Administrative Agent for the
Lenders (in such capacity, the “Agent”), and NeoPhotonics Corporation, a
Delaware corporation (“Borrower”)

Pursuant to the terms and conditions of the Credit Agreement, Borrower hereby
requests an Advance from the Swing Line Lender, as described herein:

 

(A)                          Date of Advance:

 

(B) ¨ (check if applicable)

This Advance is or includes a whole or partial refunding/conversion of:

Advance No(s).

 

(C) Type of Advance (check only one):

 

  ¨ Base Rate Advance

 

  ¨ Quoted Rate Advance

 

(D) Amount of Advance:

 

  $            

 

(E)                          Interest Period (applicable to Quoted Rate
Advances)

 

              days

 

(F)                          Aggregate amount of cash in the Blocked Cash
Collateral Account and Aggregate Value of the Comerica Custodial Account and the
Comerica Securities Account:

 

  $            

 

(G)                          Disbursement Instructions

 

  ¨ Comerica Bank Account No.                     

 

  ¨ Other:                                   

 

                                          

Borrower certifies to the matters specified in Section 2.5(c)(vi) of the Credit
Agreement.



--------------------------------------------------------------------------------

Capitalized terms used herein, except as defined to the contrary, have the
meanings given them in the Credit Agreement.

 

NEOPHOTONICS CORPORATION By:  

 

Its:  

 

Agent Approval:                    



--------------------------------------------------------------------------------

Attachment 3

NOTICE OF EXCLUSIVE CONTROL

 

TO: Comerica Bank

   Comerica Bank Center

   411 W. Lafayette St., 4th Floor

   Detroit, Michigan 48226

Attention: Institutional Trust – Client Admin – MC3462

 

RE: Securities Account Nos. [account number] and [account number] (collectively,
the “Accounts”)

Ladies and Gentlemen:

Reference is made to the Custodial Account Agreement dated as of April 15, 2011
(as amended, the “Control Agreement”), by and among Comerica Bank, acting
through its Institutional Trust Department (but not as trustee), Comerica Bank,
as administrative agent for certain financial institutions (in such capacity,
the “Agent”) and Neophotonics Corporation (“Neophotonics”). The undersigned is
an authorized officer of Agent.

You are hereby notified that Agent is hereby exercising exclusive control over
the Accounts. In accordance with the terms of the Control Agreement, henceforth,
you shall cease complying with entitlement orders originated by Neophotonics.

 

Sincerely, COMERICA BANK, as Agent By:  

 

Its:  

 

 

cc: Neophotonics Corporation



--------------------------------------------------------------------------------

Attachment 4

NOTICE OF EXCLUSIVE CONTROL

 

TO: Comerica Securities, Inc.

   201 W. Fort St.

   2nd Floor, MC3137

   Detroit, Michigan 48226

Attention: John Stretye

 

RE: Securities Account No. [account number] (the “Account”)

Dear Mr. Stretye:

Reference is made to the Account Control Agreement dated as of June 14, 2013
(the “Control Agreement”), by and among Comerica Securities, Inc., Comerica
Bank, as administrative agent for certain financial institutions (in such
capacity, the “Agent”) and Neophotonics Corporation (“Neophotonics”). The
undersigned is an authorized officer of Agent.

You are hereby notified that Agent is hereby exercising exclusive control over
the Account. In accordance with the terms of the Control Agreement, henceforth,
you shall cease complying with entitlement orders originated by Neophotonics.

Sincerely,

 

COMERICA BANK, as Agent By:  

 

Its:  

 

 

cc: Neophotonics Corporation